DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed on 07/17/21 and 01/27/22 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 547. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Although claims 1, 19, and 20 disclose generating a predictive maintenance model, which is associated with mathematics, no specific equation or algorithm is claimed. For the sake of argument, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, they also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. The limitation, “generate a predictive maintenance model, using the second operational data feature according to a machine learning model,” is indicative of integration into a practical application because it improves the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)). As stated on page 1, paragraph 4 of the applicant’s 07/17/21 specification, “Augmented analytics and software tools to assist in the data analysis and model design process are desirable, to bring the power and insights of trend analysis and predictive models to a broader range of users, and simplify and accelerate the process for experienced analysts and data scientists.” This is a goal for improvement that is achieved by the claimed limitations.
Claims 1-20 are therefore not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101. 

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 states, “the operational data associated with each system of the plurality systems …” It will be construed that the claim should state, “the operational data associated with each system of the plurality of systems …”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 14-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trinh et al (US PgPub 20200379454).

With respect to claim 1, Trinh et al discloses:
A data processing system for generating predictive maintenance models (abstract; paragraph 0044 states, “The predictive maintenance server 110 may train one or more machine learning models … The predictive maintenance server 110 may also train additional models …” The training of models by the predictive maintenance server suggests the generation of predictive maintenance models …”)
one or more processors (figure 20, reference 2002)
a memory including one or more digital storage devices (figure 20, reference 2006)
a plurality of instructions stored in the memory and executable by the one or more processors (paragraph 0035 states, “Parts of the predictive maintenance server 110 may also include a memory that stores computer code including instructions that may cause the processors to perform certain actions when the instructions are executed, directly or indirectly by the processors.”) to:
receive a historical dataset relating to each system of a plurality of systems, the historical dataset including time-labeled maintenance and operational data (paragraph 0071 states, “The machine learning model may be trained by a training data set that includes historical measurements of sensor data …”; figure 3, reference 324 discloses “Repair Date and Time” data; paragraph 0006 states, “The reference histogram may represent a first distribution of sensor data during the first time interval.”; paragraph 0041 states, “The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment.”)
receive a first selection of a first operational data feature and a first system (paragraph 0006 states, “The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment.”)
display operational data associated with the first operational data feature and the first system on a timeline in a graphical user interface (paragraph 0006 states, “The process may also include generating a reference histogram based on the first set of sensor data.”; paragraph 0053 states, “The front-end interface 280 may be a graphical user interface (GUI) that displays various information and graphical elements.”)
display maintenance data associated with the first system on the timeline (paragraph 0053 states, “The predictive maintenance server 110 may include a front-end interface 280 that may be a user interface for presentation of facility profiles, equipment profiles, maintenance data, sensor data, statistics and plots of various data (e.g., values over time), maintenance and inspection recommendations.”)
receive a second selection of a second operational data feature (paragraph 0006 states, “The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment.”; paragraph 0042 states, “a second sensor 154 may measure the temperature of a second component …”; paragraph 0063 states, “The newly generated sensor data in the second period of time may be used to score the equipment 150.”)
generate a predictive maintenance model, using the second operational data feature according to a machine learning method (paragraph 0044 states, “The predictive maintenance server 110 receives and analyzes the data transmitted from various sensors 154 and settings 152. The predictive maintenance server 110 may train one or more machine learning models …”)

With respect to claim 2, Trinh et al discloses:
wherein the timeline is a time axis of a scatterplot, and the operational data associated with the first operational data feature and the first system are displayed as points of the scatterplot (paragraph 0107 states, “The predictive maintenance server 110 retrieves normal sensor data (X_normal) from a second time interval occurring before the first time interval (e.g., the previous 7 days before X_abnormal as X_normal). For each key dimension, predictive maintenance server 110 generates a visual representation of the anomalous sensor data compared with normal sensor data, for example, histogram difference of each key dimension or a pairwise scatterplot of the difference of values from the two histograms.”)

With respect to claim 3, Trinh et al discloses:
wherein the plurality of systems are a fleet of aircraft, and each point of the scatterplot indicates a value calculated from a series of sensor readings recorded on a flight (suggested by teachings of paragraph 0039 and 0107; paragraph 0039 states, “The predictive maintenance system 100 may also include equipment 150 that is machinery such as automobiles, airplanes, and even satellites that may not be confined or located in a facility site 140.”; paragraph 0107 discloses scatterplot)

With respect to claim 4, Trinh et al discloses:
wherein the plurality of systems have a shared plurality of operational phases, and the plurality of instructions are further executable by the one or more processors (paragraph 0056 states, “The predictive maintenance server 110 may collect data at various stages to train different types of machine learning models as the data develop.” The predictive maintenance server is applicable to the plurality of systems under consideration, and they therefore share a plurality of operational phases, as controlled by the predictive maintenance server.) to:
divide the operational data into a plurality of phase-dependent data subsets corresponding to the phases of the shared plurality of operational phases (paragraph 0070 states, “For a given vital, the predictive maintenance server 110 may divide 520 the set of scoring sensor data into a first subset of scoring sensor data and a second subset of scoring sensor data that includes actual measurements of the vital.”; paragraph 0056 states, “The predictive maintenance server 110 may collect data at various stages to train different types of machine learning models as the data develop.”; Trinh’s teachings of different stages of operation and the division of data into different subsets of data anticipate the claimed limitation.)

With respect to claim 5, Trinh et al discloses:
wherein the first selection includes an operational phase, and the displayed operational data is in a phase-dependent data subset corresponding to the operational phase (paragraph 0048 states, “In a training process, the weights of various stages or features of the machine learning model may be adjusted based on the training dataset to reduce or increase the output of the objective function.”; paragraph 0101 states, “FIG. 16 shows a visual representation of an example histogram, according to an embodiment. In an embodiment, the example histogram 1600 may be rendered and displayed via a user interface. Alternatively, the histogram 1600 may simply be stored as an internal representation, for example, as a mapping table that maps ranges of score values along X-axis to estimates of likelihood along Y-axis.”; the machine learning model uses various stages (i.e. phases) of operational data)

With respect to claim 9, Trinh et al discloses:
wherein the first operational data feature is an aggregate data feature, calculated according to an aggregating statistical function (paragraph 0046 states, “the predictive maintenance server 110 may use raw data that has not been aggregated. In other cases, the data processing engine may aggregate some of the raw data.”; paragraph 0099 states, “The predictive maintenance server 110 determines 1520 a combined anomaly score for the time interval T as the aggregate value (e.g., sum) of the score values for all sensors for the time interval T …”; paragraph 0108 states, “The predictive maintenance server 110 globally aggregates the models and scores …”)

With respect to claim 14, Trinh et al discloses:
wherein the first selection includes a plurality of systems, and the plurality of instructions are further executable by the one or more processors to: display operational data associated with each system of the plurality of systems on the timeline, the operational data associated with each system of the plurality of systems being visually distinct from operational data associated with the other systems of the plurality of systems (Trinh et al discloses display of operational data, as discussed above. The operational data associated with different systems will be different, resulting in visually distinct results that are displayed.)

With respect to claim 15, Trinh et al discloses:
wherein displaying maintenance data associated with the first system includes displaying a maintenance event for the first system, and the plurality of instructions are further executable by the one or more processors to: visually indicate a division of the displayed operational data into multiple time periods according to a selected time relationship to the displayed maintenance event (figures 7A-7B)

With respect to claim 19, Trinh et al discloses:
A computer implemented method of generating a predictive maintenance model, comprising: (abstract)
receiving a historical dataset relating to each system of a plurality of systems, the historical dataset including time-labeled maintenance and operational data (see rejection of claim 1 above)
receiving a first selection of a first operational data feature and a first system (see rejection of claim 1 above)
displaying operational data associated with the first operational data feature and the first system on a timeline in a graphical user interface (see rejection of claim 1 above)
displaying maintenance data associated with the first system on the timeline (see rejection of claim 1 above)
receiving a second selection of a second operational data feature (see rejection of claim 1 above)
generating a predictive maintenance model, using the second operational data feature according to a machine learning method (see rejection of claim 1 above)

With respect to claim 20, Trinh et al discloses:
A computer program product for generating predictive maintenance models (abstract), the computer program product comprising: 
a non-transitory computer-readable storage medium having computer-readable program code embodied in the storage medium, the computer-readable program code configured to cause a data processing system to generate a predictive maintenance model (figure 20)
at least one instruction to receive a historical dataset relating to each system of a plurality of systems, the historical dataset including time-labeled maintenance and operational data (see rejection of claim 1 above)
at least one instruction to receive a first selection of a first operational data feature and a first system (see rejection of claim 1 above)
at least one instruction to display operational data associated with the first operational data feature and the first system on a timeline in a graphical user interface (see rejection of claim 1 above)
at least one instruction to display maintenance data associated with the first system on the timeline (see rejection of claim 1 above)
at least one instruction to receive a second selection of a second operational data feature (see rejection of claim 1 above)
at least one instruction to generate a predictive maintenance model, using the second operational data feature according to a machine learning method (see rejection of claim 1 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US PgPub 20200379454) in view of Sundareswara et al (US PgPub 20200250905).

With respect to claim 6, Trinh et al discloses:
the data processing system of claim 4 (as applied to claim 4 above)
wherein the plurality of systems are a fleet of aircraft (suggested by paragraph 0039, which discloses airplanes)
With respect to claim 6, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
and the shared plurality of operational phases are phases of flight
With respect to claim 6, Sundareswara et al discloses:
and the shared plurality of operational phases are phases of flight (paragraph 0027 states, “A flight leg 113A-113n (as well as 114A-114n) generally is a leg of flight from a departure gate to an arrival gate which may include multiple phases such as for example, engine start, taxi-out, take-off, climb, cruise, descend, taxi-in, etc.” Please note that Sundareswara et al, like Trinh et al, also uses machine learning models.)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sundareswara et al into the invention of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of detecting aircraft faults in various aspects of the flight process.

With respect to claim 7, Trinh et al, as modified, discloses:
wherein the shared plurality of operational phases include one or more of taxi-out, takeoff, climb, cruise, descent, landing, and taxi-in (paragraph 0027 states, “A flight leg 113A-113n (as well as 114A-114n) generally is a leg of flight from a departure gate to an arrival gate which may include multiple phases such as for example, engine start, taxi-out, take-off, climb, cruise, descend, taxi-in, etc.” Please note that Sundareswara et al, like Trinh et al, also uses machine learning models.)

With respect to claim 8, Trinh et al, as modified, discloses:
wherein the operational data of the historical dataset includes a plurality of series of sensor readings, each series of sensor readings having been recorded during a flight of an aircraft of the fleet of aircraft (Sundareswara et al paragraph 0024 states, “the aspects of the present disclosure described herein provide a fault detection system 110 for detecting faults in an aircraft 100 … where sensor data is gathered to monitor the operation of the system.”) and the plurality of instructions are further executable by the one or more processors (obvious in view of the processor teachings of Trinh et al, as discussed in claim 1 above))
receive a selection of a flight (Sundareswara et al figure 1B shows various parametric flight data, including various flight legs, which indicate selection of a flight)
display the series of sensor readings recorded during the selected flight, on a separate timeline (obvious in view of combination; Trinh et al discloses display of data and Sundareswara discloses flight information)

Claim(s) 10-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US PgPub 20200379454).

With respect to claim 10, Trinh et al discloses:
The data processing system of claim 9 (as applied to claim 9 above)
With respect to claim 10, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
wherein displaying the operational data associated with the first operational data feature includes displaying a calculated value of the aggregating statistical function for each of a plurality of series of sensor readings
With respect to claim 10, the following limitations are obvious in view of the total teachings of Trinh et al:
wherein displaying the operational data associated with the first operational data feature includes displaying a calculated value of the aggregating statistical function for each of a plurality of series of sensor readings (Although Trinh et al does not specifically disclose displaying a calculated value of the aggregating statistical function for each of a plurality of series of sensor readings, Trinh et al does disclose throughout its disclosure the display of data pertaining to its data processing system (paragraphs 0053, 0065-0066, 0080, 0101, and 0126). Trinh et al also discloses aggregating data, as discussed in claim 9 above. The display of specific data related to a function Trinh et al already teaches would be obvious to one of ordinary skill in the art.)
With respect to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of displaying data about the system that may be pertinent to the user.

With respect to claim 11, Trinh et al discloses:
the data processing system of claim 9 (as applied to claim 9 above)
With respect to claim 11, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
wherein receiving the first selection of the first data feature includes receiving a selection of a sensor data parameter, a position, and the aggregating statistical function, and the aggregate data feature is calculated from operational data associated with the sensor data parameter and the position according to the selected aggregating statistical function
With respect to claim 11, the following limitations are obvious in view of the total teachings of Trinh et al:
wherein receiving the first selection of the first data feature includes receiving a selection of a sensor data parameter, a position, and the aggregating statistical function, and the aggregate data feature is calculated from operational data associated with the sensor data parameter and the position according to the selected aggregating statistical function (This limitation is obvious in view of what Trinh et al teaches because all of the parameters in this limitation are disclosed by Trinh, though not necessary presented together in the claimed grouping of all being part of the first selection of the first data feature. Trinh et al discloses receiving a selection of a sensor data parameter (abstract); a position (paragraph 0095 states, “the variance values at the diagonal positions …”; and an aggregating statistical function (paragraphs 0099, and 0107-0108. It would be obvious for one of ordinary skill in the art to incorporate known data into selection of a data feature.) 
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of displaying data about the system that may be pertinent to the user.

With respect to claim 16, Trinh et al discloses:
the data processing system of claim 15 (as applied to claim 15 above)
With respect to claim 16, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the multiple time periods include a first period of time more than a first threshold time prior to the displayed maintenance event, and a second period of time less than a second threshold time prior to the displayed maintenance event, and the plurality of instructions are further executable by the one or more processors to: receive a selection of the first and second threshold times
With respect to claim 16, the following limitations are obvious in view of the total teachings of Trinh et al:
wherein the multiple time periods include a first period of time more than a first threshold time prior to the displayed maintenance event, and a second period of time less than a second threshold time prior to the displayed maintenance event, and the plurality of instructions are further executable by the one or more processors to: receive a selection of the first and second threshold times (Trinh et al discloses displaying data based on multiple time periods, as seen in figures 7A-7B. Trinh et al also discloses using the concept of thresholds. For example, paragraph 0043 states, “The settings 152 could include measurements, thresholds, ranges of operation of the equipment 150.” Although Trinh et al does not specifically disclose using “threshold time,” one of ordinary skill in the art recognizes that it would be obvious to use different threshold conditions for different purposes, based on various equipment conditions and user needs.) 
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of displaying data about the system that may be pertinent to the user.

With respect to claim 17, Trinh et al discloses:
the data processing system of claim 1, wherein the plurality of instructions are further executable by the one or more processors (as applied to claim 1 above)
receive a selection of two groups of series of sensor readings (paragraphs 0042-0043)
With respect to claim 17, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
display values of the first data feature in one or more of a density plot, a box plot, and a scatter plot including a linear regression
With respect to claim 17, the following limitations are obvious in view of the total teachings of Trinh et al:
display values of the first data feature in one or more of a density plot, a box plot, and a scatter plot including a linear regression (Trinh et al discloses both scatter plot (paragraph 0107) and linear regression (paragraph 0048). Trinh et al does not explicitly disclose including the linear regression with the scatter plot, but it would be obvious to one of ordinary skill in the art to display the data that is been processed through the various machine learning techniques, which may include linear regression techniques.)
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of displaying data about the system that may be pertinent to the user.

With respect to claim 18, Trinh et al, as modified, discloses:
wherein the first selection includes a plurality of operational data features, and the plurality of instructions are further executable by the one or more processors (as discussed above)
visually indicate a division of the displayed operational data into multiple time periods according to a selected time relationship to a displayed maintenance event, the multiple time periods including a first period of time more than a first threshold time prior to the displayed maintenance event, and a second period of time less than a second threshold time prior to the displayed maintenance event (see rejection of claims 15-16 above)
wherein a first group of the two groups of series of sensor readings is selected from the first time period, and a second group of the two groups of series of sensor readings is selected from the second time period (obvious in view of teachings of Trinh et al, which teaches various groups of sensor readings. Selection is obvious.)

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US PgPub 20200379454) in view of Chopra et al (US PgPub 20200293940).

With respect to claim 12, Trinh et al discloses:
the data processing system of claim 1 (as applied to claim 1 above)
wherein the plurality of instructions are further executable by the one or more processors
With respect to claim 12, Trinh et al differs from the claimed invention in that it does not explicitly disclose: 
calculate a best-fit periodic curve for the operational data associated with the first operational data feature and the first system 
compare a period of the calculated curve to a year
when the period is within a pre-determined threshold from a year, display the calculated curve on the timeline of the graphical user interface
With respect to claim 12, Chopra et al discloses:
calculate a best-fit periodic curve for the operational data associated with the first operational data feature and the first system (paragraph 0041 of Chopra et al discloses, “This may be accomplished by an optimization algorithm for computational efficiency, or using any approach that involves searching for a predefined space to find best fits to objective.”; paragraph 0040 of Chopra et al discloses, “the evaluation may involve … receiver operating characteristic (ROC) curves and the like.” Primary reference Trinh et al discloses various types of plots of data, as discussed above.)
compare a period of the calculated curve to a year (obvious in view of combination; Trinh et al anticipates various periods of time. For example, paragraph 0041 states, “For every predetermined period of time (e.g., a second, a few second, a minute, an hour, etc.) …” Trinh et al also discloses historical data periods (paragraph 0071 states, “After the machine learning model is trained, a series of output values (predicted values) may be generated for a historical period of time (e.g.,, one month). It would be obvious to one of ordinary skill in the art to consider other time periods, such as a year.)
when the period is within a pre-determined threshold from a year, display the calculated curve on the timeline of the graphical user interface (obvious in view of combination; Trinh et al discloses using thresholds and showing displayed data based on threshold comparisons (see abstract; paragraphs 0043-0044, 0052, 0066, 0075, 0091, 0104, and 0110); paragraph 0061 of Trinh et al states, “the measurement data from sensors 154 and the setting data 152 may be synchronized to the same timeline and frequency.”)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chopra et al into the invention of Trinh et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing the machine learning model.

With respect to claim 13, Trinh et al, as modified, discloses:
wherein the plurality of instructions are further executable by the one or more processors to: modify the operational data associated with the first operational data feature and the first system to compensate for the calculated curve, prior to displaying the operational data on the timeline of the graphical user interface (obvious in view of combination; Trinh et al discloses various changes and modifications, which one of ordinary skill in the art would understand to apply in a variety of contexts. For example, paragraph 0043 states, “a target temperature of a particular component or location of the equipment 150 may be dynamically changed based on other conditions of the equipment 150.” Paragraph 0066 states, “If the anomaly score 460 determined continues to exceed a threshold value while an alert is generated, the system continues presenting the alert and modifies the severity level such as by increasing the severity level.” Paragraph 0120 states, “The disclosure herein is directed to all such variations and modifications to such elements and methods known to those skilled in the art.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ethington et al (US PgPub 20170166328) discloses predictive aircraft maintenance systems and methods incorporating classifier ensembles.
Schimert (US PgPub 20170193372) discloses health management using distances for segmented time series.
Lu et al (US PgPub 20190092495) discloses a system and method for aircraft failure prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        08/27/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865        
09/01/2022